COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-08-382-CV
 
 
JAMES L. ROBERTSON                                                         APPELLANT
 
                                                   V.
 
BEADLES, NEWMAN & LAWLER, P.C.                                       APPELLEE
 
                                              ------------
 
            FROM THE 67TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant James L. Robertson attempts to appeal
from an order imposing sanctions signed by the trial court on August 25,
2008.  On November 14, 2008, we sent a
letter to Appellant notifying him that we were concerned that this court may
not have jurisdiction over his appeal because it appeared that the trial court
had not signed a final judgment or other appealable order.  See Tex. R. App. P. 26.1(a),
27.1(a).  Our letter indicated that the
appeal would be dismissed for want of jurisdiction unless by November 24, 2008,
Appellant or any party desiring to continue the appeal filed a response showing
grounds for continuing the appeal.  We
have received no response.
Because there is no final judgment or appealable
order, we dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: January 8,
2009
 




[1]See Tex. R. App. P. 47.4.